                              UNITED STATES JUDICIAL PANEL                             FILED
                                           on                                          Oct 07, 2019
                               MULTIDISTRICT LITIGATION                            CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                                 MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í31)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 403 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                            Oct 04, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                    MDL No. 2814



                SCHEDULE CTOí31 í TAGíALONG ACTIONS



 DIST    DIV.        C.A.NO.     CASE CAPTION                                  CACD No.


CALIFORNIA EASTERN

  CAE      2      19í01890       Barnes v. Ford Motor Company                2:19-cv-08610-AB(FFMx)




                               I hereby attest and certify on 10/7/2019
                                                              _________
                               that the foregoing document is full, true
                               and correct copy of the original on file in
                               my office, and in my legal custody.

                               CLERK U.S. DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                 Derek Davis
                               DEPUTY CLERK
